DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 2/14/22:
Claims 28 – 49 and 195 – 204 are pending in the application.  
Claims 28 – 49 and 195 – 197 are under examination.  
Claims 198 – 204 are withdrawn.  
The rejections under 35 U.S.C. 103 are withdrawn due to amendment.  
Claims 1 – 27 and 50 – 194 are cancelled.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 2/14/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 28 – 49 and 195 - 197 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 28, the prior art of record does not teach or suggest a sidechain functionalized organosiloxane as claimed.  

The closest prior art of record is believed to be US 7378193 to Kang et al. hereinafter “Kang”.  Kang is directed to polysiloxane compounds and a solid polymer electrolyte composition comprising the same (1: 14 - 15).

Kang teaches a polysiloxane based compound of structure 1 comprising a polyalkyleneoxide group and an acryl group. The structure is shown below.  



    PNG
    media_image1.png
    226
    462
    media_image1.png
    Greyscale



Where R1, R2 and R3 are independently a hydrogen atom or a methyl group, n and m are independently an integer from 1 to 1000; p and q are independently an integer from 0 to 20 where p and q are not simultaneously 0 and r is an integer from 1 to 20 (4: 1-25).

Kang does not satisfy the amended structural requirements for Formula I of claims 28 and 31 as L5 = -C3H6(unsubstituted alkyl) and the (meth)acrylate group is terminated with a vinyl group (double bond) which is capable of undergoing a hydrosilation with a platinum catalyst.  This limitation was removed by amendment.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

PAS										3/11/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759